         Case: 1:20-cv-04108 Document #: 4 Filed: 07/13/20 Page 1 of 3 PageID #:98



                    THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NORWEGIAN AIR SHUTTLE ASA and                             No.
ARCTIC AVIATION ASSETS DAC,

                        Plaintiffs,
          v.

THE BOEING COMPANY and BOEING
COMMERCIAL AVIATION SERVICES
EUROPE LIMITED,

                        Defendants.



                   BOEING’S CORPORATE DISCLOSURE STATEMENT

          Defendant The Boeing Company (“Boeing”) files the following corporate disclosure

statement under Federal Rule of Civil Procedure 7.1 and Local Rule 3.2(a).

          1.     Boeing has no parent corporation.

          2.     As of May 28, 2020, no corporation has filed a Schedule 13 with the U.S.

Securities and Exchange Commission disclosing ownership of ten percent or more of Boeing’s

stock.

          3.     Additionally, the following corporations have disclosed, in filings with the U.S.

Securities and Exchange Commission, beneficial ownership of 5% or more of the outstanding

stock of The Boeing Company as of December 31, 2019: (1) The Vanguard Group; (2) T. Rowe

Price Associates, Inc.; (3) Newport Trust Company; and (4) BlackRock, Inc.


                                                     Respectfully submitted,

                                                     THE BOEING COMPANY



                                                     By: s/ Kathleen A. Stetsko
                                                          One of Its Attorneys




92279278.1
       Case: 1:20-cv-04108 Document #: 4 Filed: 07/13/20 Page 2 of 3 PageID #:99




                                                Eric B. Wolff
                                                PERKINS COIE LLP
                                                1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
                                                Telephone: 206.359.8000
                                                Fax: 206.359.9000
                                                Email: EWolff@perkinscoie.com

                                                Kathleen A. Stetsko
                                                PERKINS COIE LLP
                                                131 S Dearborn Street # 1700
                                                Telephone: 312.324.8400
                                                Fax: 312.324.9400
                                                Email: KStetsko@perkinscoie.com




92279278.1                                -2-
      Case: 1:20-cv-04108 Document #: 4 Filed: 07/13/20 Page 3 of 3 PageID #:100




                                  CERTIFICATE OF SERVICE

         I, Kathleen A. Stetsko, certify that on July 13, 2020, I electronically filed the foregoing

BOEING’S CORPORATE DISCLOSURE STATEMENT with the Clerk of the Court using

the CM/ECF system, which will send notification of such filing to all attorneys of record.

         I certify under penalty of perjury that the foregoing is true and correct.


                                                 /s/    Kathleen A. Stetsko
                                                PERKINS COIE LLP
                                                131 South Dearborn Street, Suite No. 1700
                                                Chicago, Illinois 60603-5559
                                                Tel: (312) 324-8400
                                                Fax: (312) 324-9400




92279278.1                                        -3-
